Citation Nr: 1422721	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-23 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as a result of exposure to herbicides. 

2.  Entitlement to service connection for diabetic retinopathy with macular degeneration, claimed as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus type II.
  
5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus type II.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In April 2013, the Veteran and his son-in-law testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the April 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of diabetes mellitus, diabetic retinopathy with macular degeneration, and peripheral neuropathy of the bilateral upper and lower extremities. 

2.  Resolving all doubt in his favor, the Veteran was exposed to herbicides coincident with his service as a member of the 2nd Engineer Battalion in support of the 2nd Infantry Division in or near the Demilitarized Zone (DMZ) in Korea from May or June 1968 to February 1969.

3.  The Veteran's diabetic retinopathy with macular degeneration and bilateral peripheral neuropathy of the upper and lower extremities are proximately due to diabetes mellitus type II.


CONCLUSIONS OF LAWS

1.  The criteria for presumptive service connection for diabetes mellitus type II based on exposure to herbicides are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for diabetic retinopathy with macular degeneration as secondary to diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
4.  The criteria for service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for diabetes mellitus type II, diabetic retinopathy with macular degeneration, and peripheral neuropathy of the bilateral upper and lower extremities constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who, during active military service, served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.   38 C.F.R. § 3.307 (a)(6)(iv).  For the purpose of this presumption, the term "herbicide agent" means a chemical in herbicide used in support of military operations, specifically 2,4D; 2,4,5T; and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307 (6)(i).   

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  Type II diabetes mellitus is listed among the diseases presumed to be associated with herbicide agent exposure.  Early onset peripheral neuropathy is also listed but must manifest to a degree of 10 percent disabling within one year of the date of last exposure to the herbicide agent.  38 C.F.R. § 3.309(e).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in the U.S. Army as a water purification specialist.  He contended in statements in February 2010, September 2011, and in testimony at his April 2013 Board hearing that he was exposed to the designated herbicide agents while handling and spraying the herbicide agents in or near the Korean DMZ during his tour of duty from February 1968 to February 1969.  He contended that his diabetes was caused by this exposure and that diabetic retinopathy with macular degeneration and peripheral neuropathy of all four extremities are caused by diabetes.  In this regard, the Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested the claimed disorders during active service, or that such is otherwise related to service on a direct or presumptive basis.  Rather, he has only contended that his diabetes mellitus is the result of herbicide exposure and that his retinopathy and neuropathy are complications of such disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this regard, the Board notes that private post-service treatment records dated in August 2000 showed that the Veteran had been diagnosed with insulin dependent diabetes mellitus for nearly one year.  A VA examiner in May 2008 noted the Veteran's report of an initial diagnosis in 1984.  Private and VA outpatient treatment records in April through June 2007 continued to show treatment for type II diabetes mellitus and for diabetic retinopathy with macular degeneration and peripheral neuropathy of the bilateral upper and lower extremities.  In May 2011, a VA physician found that the Veteran's diabetes mellitus was caused by exposure to herbicide agents because of its early onset, and that retinopathy and peripheral neuropathy were caused by diabetes.  Therefore, the Board finds that the evidence of record demonstrates current diagnoses of diabetes mellitus, diabetic retinopathy with macular degeneration, and peripheral neuropathy of the bilateral upper and lower extremities.  Additionally, such evidence indicates that the latter disorders are proximately due to diabetes mellitus type II.

Consequently, the dispositive issue is whether the Veteran was exposed herbicide agents during his Korea service.  In this regard, his service personnel records show that the Veteran was assigned to Headquarters and Headquarters Company (HHC), 2nd Engineering Battalion, 2nd Infantry Division during his tour of duty in Korea from February 1968 to February 1969.  This specific unit is not listed by the Department of Defense as operating in or near the DMZ during the qualifying period.  See Adjudication Procedures Manual, M21-MR Part IV, ii.2.c.10.p.  Rather, many of the listed units were infantry, artillery, and armored units of the 2nd Infantry Division.  However, the Joint Services Record Research Center (JSRRC) noted that a review of the unit history reports of the 2nd Engineer Battalion in 1968-69 confirmed that the Battalion was assigned to the 2nd Infantry Division and that the HHC played an important role, from administrative duties to major projects along the DMZ in the 2nd Infantry Division sector.  Further research of military records showed that chemical herbicides were used by Republic of Korea (ROK) Armed Forces personnel from April 1968 to July 1969.  The herbicides were applied by hand and trailer mounted sprayer.  Although U.S. Army non-commissioned officers advised the ROK personnel, no United States personnel were actually involved in the application of herbicide.  

Additionally, the Veteran submitted a copy of the Battalion's unit history for 1969 in which the Commander noted that the heavy equipment platoon of the HHC supported the line companies with heavy equipment.  In turn the line companies repaired fences; constructed roads, culverts, bridges, guard posts, and bunkers; and conducted mine-clearing and river patrol operations.  

The Veteran submitted two written statement from former Army officers who served in the Battalion starting in October 1968 and November 1968.  One officer noted that the Veteran had been assigned to a hydro-seeder and conducted grass seeding operations along fence lines and around guard posts.  These officers also noted they sighted drums of the designated herbicide agents and that the herbicide was sprayed in many areas other than the DMZ including around the perimeter and interior of bases.  They further noted that that not all spraying was done by ROK soldiers but also by members of the Battalion.  

The Board acknowledges that there is conflicting evidence regarding whether the Veteran was directly involved in the spraying of herbicides along the DMZ in Korea.  However, the Board finds JSRRC's determination that the Veteran's unit, HHC, played an important role, from administrative duties to major projects, along the DMZ in the 2nd Infantry Division sector during the time he served there in combination with the lay statements of record detailing the Veteran's duties during his service in Korea to be highly probative.  Therefore, resolving all doubt in his favor, the Board finds that Veteran was exposed to herbicides coincident with his service as a member of the 2nd Engineer Battalion in support of the 2nd Infantry Division in or near the DMZ in Korea from May or June 1968 to February 1969.  Therefore, he is entitled to presumptive service connection for diabetes mellitus type II.  Moreover, as the evidence demonstrates that diabetic retinopathy with macular degeneration and peripheral neuropathy of the bilateral upper and lower extremities are proximately due to diabetes mellitus, secondary service connection for such disorders is also warranted.  



ORDER

Service connection for type II diabetes mellitus is granted. 

Service connection for diabetic retinopathy with macular degeneration is granted. 

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right upper extremity is granted. 

Service connection for peripheral neuropathy of the left lower extremity is granted. 

Service connection for peripheral neuropathy of the right lower extremity is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


